DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 3/22/22 are acknowledged. Claim 384 has been amended. Claims 1-383 are canceled. Claims 384-410 are pending. 
Claims 386-388 and 405 withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking
claim. Election was made without traverse in the reply filed on 5/4/21.
Claims 384-385, 389-404, and 406-410 are under examination as they read on the species of IL-10 agonist and fusion protein.
Withdrawn Rejection
The rejection of claims 384-385, 389-404, and 406-410 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 3 of the previous Office action.
The rejection of claims 384-385, 396-402 and 404 is/are rejected under 35 U.S.C. 103 as being obvious over Menassa et al. (Plant Biotechnology Journal (2007) 5, pp. 50–59) in view of Zilberstein US 2005/0266074 and Xitian et al. (International Journal of Pharmaceutics, 2009, volume 382, pages 160-164), is withdrawn in light of Applicant’s amendment thereto. See paragraph 12, page 14 of the previous Office action.
The rejection of claim 389-394 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menassa et al. (Plant Biotechnology Journal (2007) 5, pp. 50–59) in view of Zilberstein US 2005/0266074 and Xitian et al. (International Journal of Pharmaceutics, 2009, volume 382, pages 160-164) as applied to claims 384-385, 396-402 and 404 above, and further in view of Kostenich et al. (US Patent Application Publication 2012/0136209), is withdrawn in light of Applicant’s amendment thereto. See paragraph 13, page 18 of the previous Office action.
New Objection/Rejections Necessitated by Applicant’s Amendment
Claim Objections
Claim 384 is objected to because of the following informalities: The term mimetic is misspelled as “memetic” in line 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 384-385, 389-404, and 406-410  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 384 has been amended to recite that the pharmaceutical formulation comprises a therapeutically effective amount of IL-10 or an IL-10 agonist selected from the group consisting of recombinant human IL-10. Pegylated IL-10, viral IL-10, IL-10 fusion protein, and IL-10 peptide mimetic. This limitation is indefinite because it recites the broad recitation of IL-10, and the claim also recites recombinant human IL-10 and viral IL-10, which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, given that IL-10 can be interpreted to encompass both recombinant human IL-10 and viral IL-10, it is unclear how one of skill in the art is to distinguish the IL-10 from the species of IL-10 agonist. Dependent claims 385, 389-404, and 406-410 do not remedy the deficiency of claim 384, and thus, are included in the rejection.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  Clarification and/or correction is required. 
Claim 384 recites the limitation “a detector configures to detect the light reflectance to detect the GI tract”. This limitation is indefinite because it is unclear how the detector configures to detect the light reflectance to detect the GI tract. The use of the term “configures” implies that the detector will change shape or form to provide the required function. However, this interpretation is not supported by the specification, which states that the detector is configured to detect light reflectance. It is suggested that Applicant amend the claim to recite the phrase “configured to”.  Dependent claims 385, 389-404, and 406-410 do not remedy the deficiency of claim 384, and thus, are included in the rejection.
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646